Citation Nr: 1635633	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  09-06 795A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from December 1988 to March 1989 while serving with the Army Reserve.  He also had service in the Army National Guard with additional periods of ACDUTRA and inactive duty for training (INACDUTRA) from April 1992 to April 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the VA Regional Office (RO) in Indianapolis, Indiana.

The case was remanded in November 2012 and June 2015 to verify the Veteran's dates of service; obtain additional treatment records; and afford him a VA examination.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran has tinnitus that is as least as likely as not related to his military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board is granting the benefit sought on appeal, no discussion of VA's duties to notify and assist is necessary.
Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated while performing ACDUTRA for residuals of injury incurred or aggravated INACDUTRA, or for residuals of an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during INACDUTRA. 

When a chronic condition (e.g., tinnitus) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Certain chronic diseases (e.g., tinnitus) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.

The Veteran's service treatment records (STRs) show no complaints of tinnitus.  His October 1988 enlistment examination as well as a March 1992 examination both revealed clinically normal ears.  He denied ear trouble in both of his reports of medical history.  The Veteran's DD 214 from his period of ACDUTRA ending in March 1989 shows that his military occupational specialty (MOS) was that of a cannon crewman.  The Veteran has reported noise exposure during service from being in field artillery during basic training and from firing Howitzers during live fire missions.  See June 2006 and December 2007 statements.  Based on the Veteran's MOS and reports, in-service acoustic trauma is conceded.

The Veteran was provided a VA examination in September 2006.  He reported that the onset was seven years ago.  He noted that he had become used to the tinnitus.  He denied any noise exposure except for that incurred during his military service.  No opinion regarding the etiology of tinnitus was provided.   

At a VA examination in October 2009, the Veteran reported that his tinnitus began ten years ago.  The examiner noted reviewing the 2006 examination report with the Veteran and that he agreed with the report.  The examiner opined that based on lack of evidence in the claims file and the lack of proximity between the dates of service and the date of the last evaluation, it was their opinion that the Veteran's complaint of tinnitus was not at least as likely as not related to his military service.  

The Veteran was afforded a VA examination in October 2015.  He reported that his tinnitus began in service.  He also reported that he coped with it by "going about his life."  The examiner opined that the Veteran's tinnitus was less likely than not related to military service or his MOS.  The examiner reported that their opinion was based on lack of evidence found in the claims file and that the claims file was silent for a complaint of tinnitus.   

In an August 2016 statement, in response to the 2015 examiner's report that there were no complaints of tinnitus in the claims file, the Veteran's representative noted that the Veteran had reported that he just coped with his tinnitus.  

Based on a review of the evidence, the Board concludes that service connection for tinnitus is warranted.  The evidence shows that the Veteran currently has tinnitus and that he had in-service acoustic trauma.  When affording the Veteran the benefit-of-the-doubt, the Board finds that the evidence shows that his tinnitus is related to his in-service acoustic trauma.

Of particular importance to the Board are the Veteran's statements and his representative's argument.  He reported to the 2015 examiner that his tinnitus began in service.  The Board finds the Veteran competent and credible to report that the onset of his current tinnitus was during service.  In finding the Veteran credible, the Board acknowledges that the Veteran did not report such onset during the other two examinations.  However, the fact that he just "coped with" his tinnitus provides a reasonable explanation for his misidentifying when his tinnitus began.  Consequently, the Board reiterates that the Veteran is competent and credible to report tinnitus as beginning in service.  

The Board also acknowledges the negative nexus opinions from the 2009 and 2015 VA examiners.  However, the Board finds that such opinions lack probative value.  Both opinions rested on the lack of evidence in the claims file.  As argued by the Veteran's representative, the Veteran's reported coping with his tinnitus also provides a reasonable explanation for the lack of documentation in the claims file.  Additionally, the most recent examiner did not address the Veteran's reports of the onset being during service.  As such, in light of the Veteran having in-service acoustic trauma, along with his reports of onset during service, the evidence suggests that the Veteran's tinnitus is related to his military service.  In this case, no post-service acoustic trauma to account for his current tinnitus has been shown.  

Thus, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for tinnitus is, therefore, granted.


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


